Title: General Orders, 12 February 1783
From: Washington, George
To: 


                        	
                            Head Quarters Newburgh Wednesday February 12th 1783
                            Parole Turkey.
                            Countersigns Virginia, Wilmington.
                        
                        For the day tomorrow Major Scott.
                        For duty the 5th Massachusetts regiment.
                        The General applauds the provident care shewn by the regiments which have laid up Magazines of wood while the
                            snow gave such facility to the transportation—should so favourable an oppertunity again happen, he wishes a sufficient
                            stock of fuel might be provided to serve untill the first of april, or even the first of May if practicable. It is
                            scarcely necessary to mention how much the labour of the men as well as the distruction of the Cloathing would be
                            diminished if the measure recommended could be carried into effect.
                        The Accounts of Subsistence for the month of March to be lodged at the pay office by the 24th instant for
                            examination that the notes may immediately on their arrival be issued to the whole Army—A simular mode to be hereafter
                            observed and considered as a standing Regulation.
                        The field officer of the day and officers commanding patrolls instead of assembling at the places appointed
                            in the orders of the 25th of December last, will in future meet at the Newbuilding.
                        After orders.
                        The remains of the late Lieutt Col. Comdt Barber will be interred tomorrow—The procession will set out at 10
                            o’clock A.M. from Mr Dennisons house the Quarters of the deceased.
                    